                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IRONSHORE SPECIALTY INSURANCE                  )          CIVIL ACTION NO. 3:18-cv-153
COMPANY,                                       )
                                               )          JUDGE KIM R. GIBSON
                       Plaintiff,             )
                v.                             )
                                               )
CONEMAUGH HEALTH SYSTEM,                      )
INC.                                          )
                                              )
and                                           )
                                              )
JOHN 0. CHAN, M.D.,                           )
                                              )
                       Defendants.            )


                                    MEMORANDUM OPINION

I.     Introduction

       Before the Court is Defendants Conemaugh Health System, Inc.'s and John 0. Chan,

M.D.'s Motion to Dismiss Plaintiff's First Amended Complaint. (ECF No. 18.) This Motion is

fully briefed (see ECF Nos. 19, 23, 29, 32) and is ripe for disposition. For the reasons that follow,

the Court will DENY Defendants' Motion.

II.    Jurisdiction

       This Court has jurisdiction over the action under 28 U.S.C. § 1332 because there is

complete diversity of citizenship among the parties and the amount in controversy exceeds

$75,000.

       Venue is proper in the Western District of Pennsylvania under 28 U.S.C. § 1391 because

a substantial part of the events giving rise to this action occurred in the Western District of

Pennsylvania.
III.    Background

        The following facts, which the Court accepts as true for purposes of deciding this

Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6), are alleged in Plaintiff's First

Amended Complaint. 1 (ECF No. 12.)

        This insurance-coverage dispute arises out of a professional liability insurance policy

(the "Ironshore Policy") that Plaintiff Ironshore Specialty Insurance Company ("Ironshore")

issued to Defendant Conemaugh Health System, Inc. ("Conemaugh") and one of its physicians,

John 0. Chan, M.D. (collectively the "Defendants"). (Id. ':II 1.) Ironshore filed its Complaint in

this case after a jury returned a verdict for $47,033,579-which the Court subsequently remitted

to roughly $19,000,000-in another lawsuit against Defendants. (Id.)

        A.      The Ironshore Insurance Policy

        Conemaugh and Ironshore began negotiating an excess-insurance policy on or around

November 12, 2013. (Id. ':II 39.) Ironshore issued the Ironshore Policy to Conemaugh for the

coverage period of January 2014 until September 2014. (Id. ':II 10.) The Ironshore Policy covered

up to 30 million dollars per claim in excess of coverage by Conemaugh's primary insurance

coverage. (Id. ':[':[ 11-12.) While the Ironshore Policy was in effect, Conemaugh maintained

three other insurance policies and additional protection under the Medical Care Availability

and Reduction of Error Act ("Mcare"). 2          (Id.)   In sum, Conemaugh had total underlying


1 lronshore's First Amended Complaint (ECF No. 12) and a number of other documents, including filings
related to the instant Motion to Dismiss, were filed under seal because they reference a settlement
agreement involving a minor. (See ECF Nos. 16, 18, 19, 22, 23, 25, 26, 28, 29.)
2 Specifically, while the lronshore Policy was in effect, Conemaugh maintained: (1) ProSelect Primary


HPL Policy No. 2-25167HPL with limits of $500,000 per claim and $2.5 million in the aggregate; (2)
ProSelect Primary Practicioners (MD) Policy No. 2-25167MD under which Dr. Chan was a named
insured, with limits of $500,000 per claim and $1.5 million in the aggregate; and (3) ProSelect First-Layer

                                                   -2-
insurance-coverage limits of 11 million dollars and an additional 1 million dollars of protection

through Mcare (collectively the "Underlying Coverage"). (Id.)

          The Ironshore Policy does not provide coverage unless Conemaugh exhausted its

Underlying Coverage. (Id. cir 13.) The Ironshore Policy provided that:

          [Ironshore] shall pay on behalf of [Conemaugh] for loss, damages, settlements
          and defense expenses by reason of exhaustion of the limits of liability of the
          Underlying [Coverage] by the issuers of such Underlying [Coverage] ... subject
          to (1) the terms and conditions of the Primary Policy ... , (2) the Limit of Lability
          stated in ITEM 3 of the Declarations, and (3) the terms and conditions of, and all
          endorsements attached to, [the Ironshore] Policy.

(Id.)

          The Ironshore Policy contained and incorporated other provisions that are relevant to

this action.     First, the Ironshore Policy required Conemaugh to provide information that

Ironshore requests. The Ironshore Policy specifically provided that:

          [Ironshore] may, at its sole discretion, elect to associate in the investigation,
          settlement, or defense of any claim against [Conemaugh], even if the Underlying
          [Coverage] has not been exhausted. If [Ironshore] so elects, !Conemaugh] will
          cooperate with [Ironshore] and will make available all such information and
          records as [Ironshore] may reasonable require.

(Id. cir 14.)

          Second, the Ironshore Policy incorporated a provision in one of the policies providing

Underlying Coverage which provided that Conemaugh must cooperate with its insurance

providers in the defense of claims and suits. (Id. cir 15.) Specifically, the Ironshore Policy

provides that:




Excess Policy No. 2-25167CA, with limits of $10 million per claim and in the aggregate. Additionally,
Conemaugh had access to underlying limits of $1 million through Mcare. (ECF No. 12 'II 11.)

                                                  -3-
               [Conemaugh] must cooperate with [Ironshore] in the investigation and defense
               of CLAIMS and SUITS against [Conemaugh]. Upon [Ironshore's] request,
               [Conemaugh] must attend hearings, depositions, and trials and assist in securing
               and giving evidence, obtaining the attendance of witnesses and defending and
               effecting settlements. [Conemaugh] may not, except at [its] own cost, voluntarily
               make any payment, assume any obligation or incur any CLAIM EXPENSES.
               [Conemaugh] will do nothing before or after an INCIDENT to prejudice the
               defense of any CLAIM or SUIT insured under this POLICY. [Conemaugh] shall
               not enter into any oral or written contracts or agreements which in any way
               impair or waive [Ironshore's] right of defense.

(Id. at 76, Ex. B. § IX(2).)

               Third, the Ironshore Policy allegedly incorporated or "followed the form" of a provision

in Coverys ProSelect Insurance Company Policy Number 2-25167HPL (the "ProSelect Primary

Policy") that excludes coverage for potential claims and incidents that Conemaugh knew of but

failed to disclose on policy applications. (Id.      <_j[   16; Ex. B § VI(lO)(b)(iii).) 3 The Ironshore Policy

defines "Application" as "any application furnished to [Ironshore], all other statements made

and information furnished to [Ironshore] and to the issuer(s) of the Underlying Insurance,

whether directly or through public filing." (Id.             <_j[   17; Ex. A § III(A).) The ProSelect Primary

Policy specifically excludes coverage:

               [f]or, or in any way arising out of, or in any way involving in whole or in part
               any actual or alleged incident, circumstance, or situation ... [t]hat was not
               disclosed to US in the POLICY APPLICATION or in any application submitted
               to US for prior acts or retroactive coverage and the INSURED or the NAMED
               INSURED knew or should have known that such INCIDENT, circumstance or
               situation had the potential to give rise to a CLAIM covered by this POLICY.

(Id.   <_j[   16; Ex. B § Vl(lO)(b)(iii).)




3   This provision appears on page 69 of 189 of ECF No. 12.

                                                       -4-
       B.      The Underlying Harker v. Chan Lawsuit

       On October 29, 2015, the law firm Kline & Specter filed a complaint on behalf of Ian

Harker, Corradina Baldacchino, and C.H. (a minor) against defendants John 0. Chan, M.D.,

Conemaugh Memorial Medical Center, Conemaugh Physician Group, Conemaugh Health

System, Inc., and Duke LifePoint Healthcare in the Western District of Pennsylvania. 4 (Id. 'i[ 18.)

The case ("Harker v. Chan") was assigned to Judge Kim R. Gibson.

                       1.     The Underlying Facts

       Harker v. Chan arose out of Dr. Chan's treatment of a prematurely born baby-G.H.-at

Conemaugh Memorial Medical Center in Johnstown, Pennsylvania. (Id. 'i[ 19.) C.H. was born

on December 27, 2012. (Id.) The plaintiffs alleged that Dr. Chan negligently wrapped the baby's

head with a bandage to treat swelling. (Id.)          After the bandage was removed, there were

abrasions on both sides of the baby's head and bruising on the baby's forehead. (Id. 'i[ 20.)

Approximately two weeks after the bandage was removed from the baby's head, the baby was

transferred to Children's Hospital in Houston, Texas to be treated by plastic surgeons. (Id. 'i[

21.)


                       2.     Communications Between Conemaugh and lronshore

       On November 5, 2015, Conemaugh sent Ironshore a copy of the Harker v. Chan

complaint. (Id. 'i[ 22.) Then, in 2017, at Ironshore's request, Conemaugh provided Ironshore

with a list of "serious matters that Conemaugh was monitoring that might affect Ironshore's




4 Ironshore's First Amended Complaint states that the matter was captioned No. 3:14-cv-277. However,
the Harker v. Chan case was Civil No. 15-cv-277.

                                                -5-
coverage." (Id. en 23.) Conemaugh noted that expert reports in the case were unfavorable and

that the case was "problematic in light of child with disfiguring marks on head." (Id. enen 23-24.)

       In February 2018, Conemaugh sent Ironshore an updated report on the status of these

cases. (Id. en 25.) Conemaugh did not provide a trial date for Harker v. Chan, but did provide a

copy of defense counsel's Case Status Report. (Id.) In that report, defense counsel estimated

that a verdict                                             (Id.) Ironshore alleges that it was not

provided with a subsequent report from defense counsel stating that the verdict could trigger

Ironshore's excess coverage. (Id.) After receiving defense counsel's report, Ironshore appointed

a claims representative to monitor Harker v. Chan. (Id. en 26.) The claims representative asked

Conemaugh to copy Ironshore on all significant correspondence. (Id. en 26.)

       On March 21, 2018, the day before the jury reached its verdict, a Conemaugh

representative contacted Ironshore to inform it that the case was nearing the end of trial and

that Conemaugh anticipated a negative verdict. (Id. en 27.)

                       3.      The Verdict

       The trial in Harker v. Chan ended on March 22, 2018. That afternoon, the jury returned a

verdict against Dr. Chan and Conemaugh-the two remaining defendants-for $47,033,579. (Id.

en 29.) The jury's verdict was comprised of $43,750,000 in noneconomic damages and $3,283,579

for future medical expenses. (Id.)

       Defense counsel filed a post-trial motion to challenge the jury verdict. On July 27, 2018,

the Court remitted the jury award to approximately $19,000,000. 5 (Id.)



5The Court remitted $27,750,000 of the compensatory damage award, which resulted in a compensatory
damage award of $16,000,000 and overall verdict of $19,283,579. While not incorporated in Ironshore's

                                                -6-
                           4.      Settlement Negotiations

        Ironshore alleges that Mcare made a settlement offer on March 16, 2018-the Friday

before the trial began. (Id. en 30.) Plaintiffs' counsel rejected that offer and stated that any

settlement discussions would require participation from Conemaugh's excess insurance

providers. (Id.) Despite that statement, Conemaugh did not inform Ironshore of the settlement

discussions or asked to participate in settlement strategy. (Id.)

        On March 22-the day the jury returned its verdict-Conemaugh's primary insurer and

Mcare made a combined settlement offer of _ _ 6 (Id. enen 31-32.)                      Plaintiffs' counsel

rejected that offer. (Id.)       Conemaugh did not inform Ironshore of the March 22 settlement

discussions. (Id. enen 32-34.)

        On August 15, 2018, after the Court's decision on remittitur, the insurers and plaintiffs

agreed to resolve the Harker v. Chan matter for a total of                         (Id. en 41.) Under that

agreement, Conemaugh' s primary insurer paid -                            Mcare paid -                 and

Ironshore paid the remaining                    . (Id.) Ironshore alleges that its contribution towards

the settlement agreement was "subject to its continued reservation of rights, including its right

to recoup." (Id. en 42.)




Complaint, the Court's opinion on defendants' Motion for Post-Trial Relief is available at: Harker v. Chan,
No 3:15-cv-277, 2018 WL 3599734 (W.D. Pa. July 27, 2018) (Gibson, J.).
6 lronshore alleges that Conemaugh' s insurers made this settlement offer on March 21. (ECF No. 12 'JI 31.)

However, lronshore also alleges that this settlement offer was made on the same day that the jury
returned its verdict. (Id. 'l[ 32.) Elsewhere in the Complaint, lronshore correctly states that the jury
returned its verdict on March 22. (Id. 'l[ 29.) Accordingly, while immaterial to the Court's decision on the
instant Motion, it appears that this settlement offer was made on March 22, 2018.

                                                    -7-
        C.     Procedural History

        On August 1, 2018, soon after this Court remitted the jury verdict in Harker v. Chan,

Ironshore filed a complaint against Conemaugh and Dr. John 0. Chan.             (See ECF No. 1.)

Ironshore then filed its First Amended Complaint on September 19, 2018. (See ECF No. 12.)

        Ironshore's First Amended Complaint includes three counts: (1) a declaratory judgment

for breach of the "Cooperation Clause" in the Ironshore Policy that requires Conemaugh to

make requested information available to Ironshore (id. <[<[ 43-50); (2) a declaratory judgment for

breach of the "Known Claims and Circumstances Clause" in the ProSelect Primary Policy which

required Conemaugh to disclose all claims that it knew of on its insurance applications (id. <[<[

51-58); and (3) unjust enrichment because Ironshore indemnified Conemaugh when no

indemnity was owed (id. <[<[ 59-62).

        Defendants Conemaugh and Dr. Chan filed the instant Motion to Dismiss on October 15,

2018.   (See ECF No. 18.)    Ironshore responded on November 14, 2018.         (See ECF No. 23.)

Defendants subsequently filed a reply brief (see ECF No. 29) and Ironshore filed a sur-reply (see

ECF No. 32). Accordingly, the instant Motion became ripe for disposition on December 17,

2018.

IV.     Standard of Review

        A complaint may be dismissed under Federal Rule of Civil Procedure 12(b)(6) for

"failure to state a claim upon which relief can be granted." Connelly v. Lane Const. Corp., 809

F.3d 780, 786 (3d Cir. 2016). But detailed pleading is not generally required. Id. The Rules

demand only "a short and plain statement of the claim showing that the pleader is entitled to




                                               -8-
relief" to give the defendant fair notice of what the claim is and the grounds upon which it

rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)).

         Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. 7 First, the court must "tak[e] note of the

elements [the] plaintiff must plead to state a claim." Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009).

Second, the court should identify allegations that, "because they are no more than conclusions,

are not entitled to the assumption of truth." Id. at 679; see also Burtch v. Milberg Factors, Inc., 662

F.3d 212, 224 (3d Cir. 2011) ("Mere restatements of the elements of a claim are not entitled to the

assumption of truth.") (citation omitted).           Finally, "[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief." Iqbal, 556 U.S. at 679. "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged."              Id.; see also Connelly, 809 F.3d at 786.

Ultimately, the plausibility determination is "a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679.

V.      Discussion

        A.       The Court Will Not Dismiss Count I Because Ironshore Plausibly Alleges that
                 Conemaugh Breached the lronshore Policy's "Cooperation Clause"

        The "Cooperation Clause" of the Ironshore Policy provides that Ironshore "may, at its

sole discretion, elect to associate in the investigation, settlement, or defense of any claim against

7 Although Iqbal described the process as a "two-pronged approach," Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009), the Supreme Court noted the elements of the pertinent claim before proceeding with that
approach, id. at 675-79. Thus, the Third Circuit has described the process as a three-step approach. See
Connelly, 809 F.3d at 787; Burtch v. Mi/berg Factors, Inc., 662 F.3d 212,221 n.4 (3d Cir. 2011) (citing Santiago
v. Warminster Twp., 629 F.3d 121, 130 (2010)).

                                                      -9-
the Insured, even if the Underlying Insurance has not been exhausted. If [Ironshore] so elects,

the Insured will cooperate with [Ironshore] and will make available all such information and

records as [Ironshore] may reasonably require." (ECF No. 12 <_!I 45.)

        As a preliminary matter, the Court finds that the Cooperation Clause is unambiguous.

Under Pennsylvania law, courts interpret unambiguous writings as a matter of law, while

ambiguous writings are interpreted by the finder of fact. First Guard Ins. Co. v. Bloom Servs., Inc.,

No. 3:15-59, 2018 WL 949224, at *4 (W.D. Pa. Feb. 6, 2018) (Gibson, J.); Kripp v. Kripp, 849 A.2d

1159, 1163-64 (Pa. 2004). When the language of an insurance policy is clear and unambiguous,

courts must give effect to the policy's language. See Westport Ins. Corp. v. Hippo Fleming & Fertile

Law Offices, No. 3:15-cv-251, 2018 WL 4705780, at *12 (W.D. Pa. Oct. 1, 2018) (Gibson, J.) (citing

401 Fourth St., Inc. v. Inv'rs Ins. Grp., 879 A.2d 166, 171 (Pa. 2005)).

        Ironshore alleges that Conemaugh breached the Cooperation Clause by failing to notify

Ironshore that Harker v. Chan was scheduled for trial, despite Ironshore' s repeated requests for

information. (Id. <JI 47.)

        Ironshore also alleges that it requested additional information on the Harker v. Chan

matter several times.        First, Ironshore alleges that on June 14, 2017, Ironshore requested

information on "serious matters that Conemaugh was monitoring that might affect Ironshore's

coverage." (Id. <JI 23.) In response to that inquiry, Conemaugh reported that the expert reviews

in the Harker case were unfavorable and "problematic in light of child with disfiguring marks

on head." (Id. <JI 24.)

        Then, on February 2, 2018, Ironshore requested updates on the serious matters that

Conemaugh reported to Ironshore in June of 2017. (Id. <JI 25.) Conemaugh responded with an

                                                  -10-
updated list of cases. (Id.) The list contained trial dates for some cases, but not Harker v. Chan.

(Id.)   Conemaugh's response only included a case-status report from its defense counsel in

Harker v. Chan. (Id.) However, while this report noted

                it did not note that trial was scheduled to begin in March 2018-the following

month. (Id.)

         On February 13, 2018, Ironshore informed Conemaugh that an Ironshore claim

professional would be assigned to the Harker v. Chan case. (Id. <j[ 26.) The claim professional

requested that Conemaugh's counsel copy Ironshore on "significant correspondence." (Id.)

         Ironshore alleges facts that establish a plausible claim for breach of the Ironshore

Policy's Cooperation Clause. Ironshore alleges that it requested information on Harker v. Chan

at least four times. From the allegations in Ironshore's First Amended Complaint, it is plausible

that Conemaugh did not provide Ironshore with "all ... information and records as [Ironshore]

may reasonably require" -thereby violating the Cooperation Clause.

         Ironshore clearly alleges that it elected to participate in the Harker v. Chan defense. The

Court must infer that Ironshore triggered the Cooperation Clause when it requested

information on serious matters that might implicate the Ironshore Policy in June of 2017, and

again in February of 2018. But even if these requests for information did not constitute an

"elect[ion] to associate in the investigation, settlement, or defense of any claim," Ironshore

clearly elected to "associate" in Harker v. Chan when it appointed a claim professional to the

case and requested to be copied on all significant correspondence.            Therefore, Ironshore

plausibly alleges that Conemaugh had a duty to "make available all such information and

records as [Ironshore] may reasonably require" as of February 2018.

                                                -11-
       Defendants argue that Ironshore never elected to affirmatively participate in Harker v.

Chan. (ECF No. 19 at 9, 12-13.) They also argue that Conemaugh provided Ironshore with

ample notice of the Harker v. Chan action and that it complied with Ironshore' s requests for

additional information on the matter.        (Id. at 10.)   Specifically, Defendants argue that the

Ironshore Policy did not require Conemaugh to provide Ironshore with any particular

information-including a trial date or the status of settlement negotiations. (Id. at 9-10.)

       The Court finds that it would have been reasonable for Conemaugh to provide

Ironshore with trial dates for Harker v. Chan. When Conemaugh supplemented its list of serious

matters in February of 2018, it included trial dates for other cases. (See id. 125.) This shows that

Conemaugh was aware that trial dates were the type of information that lronshore reasonably

required to assess its potential exposure.

       Moreover, Ironshore plausibly alleges that Conemaugh breached the Ironshore Policy's

Cooperation Clause by failing to notify Ironshore of pre-verdict settlement discussions.

Ironshore alleges that the parties engaged in settlement discussions on March 16, 2018-the

Friday before trial began. (Id. 130.) Ironshore alleges that Conemaugh failed to notify it of this

significant correspondence between Conemaugh's counsel and plaintiffs' counsel.                (Id.)

Conemaugh' s failure to notify Ironshore of these pretrial settlement discussions appears

especially unreasonable given that plaintiffs' counsel noted that any settlement would require

participation from the Conemaugh's excess-insurance carriers. (Id.)

       Similarly, plaintiffs' counsel made a non-negotiable settlement offer of -                on

March 21, 2018-the day before the jury returned its verdict. (Id. 1131-33.) On that same day,

a Conemaugh representative contacted Ironshore to notify it that the trial was nearing

                                                 -12-
completion and that Conemaugh was expecting a "negative verdict."            (Id. <JI 27.)   But the

Conemaugh representative did not mention that plaintiffs' counsel made a settlement offer that

implicated Conemaugh's excess insurance. (Id.) The Court finds that the March 21 settlement

offer was significant correspondence, and therefore that Conemaugh failed to copy Ironshore or

provide Ironshore with information that Ironshore reasonably required to participate in the

settlement discussions.

         Accordingly, the Court will not dismiss Count I of Ironshore' s First Amended

Complaint because Ironshore plausibly alleges that Conemaugh breached the Ironshore Policy's

Cooperation Clause.

         B.       The Court Will Not Dismiss Count II Because Ironshore Plausibly Alleges that
                  Conemaugh Breached the "Known Claims and Circumstances Clause"

         Ironshore alleges that Conemaugh breached the "Known Claims and Circumstances

Clause" by failing to disclose the Harker v. Chan action on its applications for the ProSelect

Primary Policy and Ironshore Policy. (Id. <JI<JI 51-58.) The Known Claims and Circumstances

clause of the ProSelect Primary Policy-which was issued for coverage from January 1, 2014

until January 1, 2015-excludes coverage:

         [f]or, or in any way arising out of, or in any way involving in whole or in part
         any actual or alleged incident, circumstance, or situation ... [t]hat was not
         disclosed to US in the POLICY APPLICATION or in any application submitted
         to US for prior acts or retroactive coverage and the INSURED or the NAMED
         INSURED knew or should have known that such INCIDENT, circumstance or
         situation had the potential to give rise to a CLAIM covered by this POLICY.

(Id. <JI 16; Ex. B § VI(lO)(b)(iii).)

         Ironshore alleges that the Ironshore Policy "follows form" of the ProSelect Primary

Policy. (Id. <JI<JI 15-16.) Ironshore alleges that the ProSelect Primary Policy's Known Claims and

                                               -13-
Circumstances clause required Conemaugh to disclose the incident giving rise to Harker v. Chan

on its application for the Ironshore Policy because "it was likely to give rise to a claim under the

Ironshore Policy." (Id.     <_[<_[   54-55.)

           Ironshore also alleges that "[c]overage is excluded for the Harker Action under the

Ironshore Policy's Known Claims and Circumstances Exclusion." (ECF No. 12 <_[ 56.) While it is

unclear which provision Ironshore' s First Amended Complaint refers to, the Ironshore Policy

contains a "Notice" provision that provides that:

          [a]s a condition precedent to any right to payment of the Insured under this
          Policy, the Insured shall give the Underwriter written notice of ... any claim
          under the Underlying Insurance as soon as possible, but in no event later than
          required for report of claims under the Primary Policy; provided, that the
          Insured shall give the Underwriter notice of any claim involving professional
          liability coverage as soon as practicable, but in no event later than ninety (90)
          days after the expiration of the Policy Period; and ... any matter, including a
          Notice of Circumstance, with respect to which notice has been provided under
          any Underlying Insurance; provided, that the Insured shall give the Underwriter
          notice of any Notice of Circumstance involving professional liability coverage as
          soon as practicable, but in no event later than the expiration of the Policy Period.
          As used herein, the term "Notice of Circumstance" means written notice of
          specific facts or circumstances of which the Insured becomes aware during the
          Policy Period that may subsequently give rise to a claim.

(Id., Ex. A at 7.) 8

          As a preliminary matter, the Court finds that the ProSelect Primary Policy's Known

Circumstances and Claims provision and the Ironshore Policy's Notice provision are

unambiguous. Under Pennsylvania law, courts interpret unambiguous writings as a matter of

law, while ambiguous writings are interpreted by the finder of fact. First Guard, 2018 WL

949224, at *4; Kripp, 849 A.2d at 1163-64. When the language of an insurance policy is clear and



8   This provision appears on page 22 of 189 of ECF No. 12.

                                                    -14-
unambiguous, courts must give effect to the policy's language. See Westport Ins. Corp., 2018 WL

4705780, at *12 (citing 401 Fourth St., Inc., 879 A.2d at 171).

          Defendants argue that Count II should be dismissed for several reasons.             First,

Defendants assert "it is factually implausible that Ironshore required a description of the

medical event preceding the Harker Action." (ECF No. 19 at 14.) Defendants argue that the

Known Claims and Circumstances Provision of the ProSelect Primary Policy did not apply to

Conemaugh' s application for the Ironshore Policy because "Ironshore does not allege that it was

in contractual privity with Coverys, nor does it allege that it was a third-party beneficiary of the

contractual relationship between the primary carrier and Conemaugh." (Id. at 15.) Second,

Defendants argue that Conemaugh was not required to disclose the Harker v. Chan on its

application because it could not have known that Dr. Chan's treatment of C.H. might lead to a

claim against it. (Id. at 16-17.) And third, Defendants argue that the Notice provision of the

Ironshore Policy excuses its nondisclosure of the facts underlying Harker v. Chan on its

application for the Ironshore Policy. (Id. at 16.) The Court will address these arguments in tum.

          First, Ironshore plausibly alleges that all the terms of the ProSelect Primary Policy are

incorporated into the Ironshore Policy. The Ironshore Policy contains "Follow Form Excess

Policy Declarations" that list Conemaugh's policies for Underlying Coverage. (ECF No. 12, Ex.

A at 2-4.) 9     The "Follow Form Excess Policy" applies "in conformance with the terms,

conditions, limitations, exclusions, definitions, and endorsements of the Primary Policy." (Id. at

5.) Courts applying Pennsylvania law hold that an excess insurance policy incorporates the

terms and provisions of an underlying policy where the excess policy "follows form" of an


9   This provision appears on pages 18-21 of 189 of ECF No. 12.

                                                    -15-
underlying policy. See, e.g., Gen. Refractories Co. v. First State Ins. Co., 234 F.R.D. 99, 101 (E.D. Pa.

2005) (citing Gould, Inc. v. Arkwright Mut. Ins. Co., No. 3-cv-92-403, 1995 WL 807071, at *2 (M.D.

Pa. Nov. 7, 1995)); Gen. Accident Ins. Co. of Am. v. Safety Nat. Cas. Co., 825 F. Supp. 705, 708 (E.D.

Pa. 1993) (concluding that "excess liability policy incorporates all of the terms and conditions of

the ... primary liability insurance policy" where the excess policy states "that it incorporates all

the terms and conditions of the primary policy(ies) listed"). Therefore, the Court finds that the

ProSelect Primary Policy's Known Claims and Circumstances provision plausibly applies to

Conemaugh's application for the Ironshore Policy. Ironshore plausibly alleges that Conemaugh

was required to disclose Harker v. Chan when it applied for the Ironshore Policy, but failed to do

so. While potentially relevant, the fact that Ironshore was not in privity with Coverys or a

third-party beneficiary of the ProSelect Primary Policy does not defeat Ironshore' s claim as a

matter of law.

       Second, Ironshore plausibly alleges that Conemaugh should have known that Dr.

Chan's treatment of C.H. could lead to a claim against Conemaugh when it applied for the

Ironshore Policy.    Dr. Chan treated C.H. in late 2012 and early 2013.           (ECF No. 12 ':I[ 54.)

Conemaugh applied for the Ironshore Policy in late 2013. (Id. ':[':I[ 39, 54.) Therefore, given this

timing, it is plausible that Conemaugh knew that Dr. Chan's treatment of G.H. could bring

about a potential claim when Conemaugh applied for the Ironshore Policy. Moreover, given

the nature of Dr. Chan's treatment of C.H., it is plausible that Conemaugh knew or should have

known that G.H.'s injuries would give rise to a claim.




                                                  -16-
(Id. <JI 21.) Accordingly, the Court finds that Ironshore plausibly alleges that Conemaugh knew

or should have known that Dr. Chan's treatment of G.H. might result in a claim against it.

       Third, the Court finds that the Ironshore Policy's Notice provision does not alleviate

Conemaugh's duty to disclose potential claims on its application for the Ironshore Policy. As

pleaded, Count II involves Conemaugh's failure to disclose the potential for a claim resulting

from Dr. Chan's treatment of G.H. on the application before the inception of the Ironshore

Policy. (Id. <JI<JI 51-58.) The Ironshore Policy's Notice provision, on the other hand, relates to

claims that arise after the policy's inception. And Ironshore' s First Amended Complaint does

not appear to allege a violation of the Ironshore Policy's Notice provision.        Therefore, the

Ironshore Policy's Notice provision does not affect the plausibility of Count II.

       In sum, the Court will not dismiss Count II of Ironshore' s First Amended Complaint

because lronshore plausibly pleads that the Known Claims and Circumstances provision of the

ProSelect Primary Policy is incorporated into the Ironshore Policy. Therefore, Conemaugh had

a duty to report "any incident, situation, or circumstance that had the potential to give rise to a

claim" when applying for the Ironshore Policy. Ironshore plausibly pleads that Conemaugh

should have know that Dr. Chan's treatment of C.H. might result in a claim against

Conemaugh, but failed to disclose it on its application for the lronshore Policy. Accordingly,

the Court will not dismiss Count II.

       C.      The Court Will Not Dismiss Count III Because Ironshore Plausibly Alleges
               that Conemaugh was Unjustly Enriched

       In Count III of its First Amended Complaint, Ironshore alleges that it is entitled to

restitution for the indemnity expenses that it paid on Defendants' behalf to settle the Harker v.



                                               -17-
Chan case. (ECF No. 12 <[':II 59-62.) Ironshore notes that it indemnified Conemaugh in Harker v.

Chan subject to its right to seek recoupment. (Id. ':II 61.) Ironshore alleges that "[b]ecause no

indemnity was owed, [Conemaugh has] received an unbargained-for benefit at the expense of

Ironshore and [that] Ironshore is entitled to recover in an amount up and including all

indemnity expenses paid on its behalf." (Id. ':II 62.)

       Under Pennsylvania law, unjust enrichment is an equitable doctrine that requires the

defendant to pay to the plaintiff the value of the benefit conferred. Mitchell v. Moore, 729 A.2d

1200, 1203 (Pa. Super. 1999) (citing Schenck v. K.E. David, Ltd., 666 A.2d 327 (Pa. Super. 1995)).

To prove unjust enrichment, the plaintiff must show:

       (1) benefits conferred on defendant by plaintiff; (2) appreciation of such benefits
       by defendant; and (3) acceptance and retention of such benefits under such
       circumstances that it would be inequitable for defendant to retain the benefit
       without payment of value. The application of the doctrine depends on the
       particular factual circumstances of the case at issue. In determining if the
       doctrine applies, our focus is not on the intention of the parties, but rather on
       whether the defendant has been unjustly enriched.

Id. (citing Torchia v. Torchia, 499 A.2d 581, 582 (Pa. Super. 1985)).

       Defendants argue that Count III must be dismissed because the express terms of the

Ironshore Policy do not allow Ironshore to seek reimbursement for payment on a covered claim.

(ECF No. 19 at 17.) Defendants argue that "[r]eimbursing the insurer under such a theory of

unjust enrichment would amount to an impermissible, unilateral modification of the written

contract and is prohibited under Pennsylvania law." (Id.)

       Defendants rely on two opinions-one from the Third Circuit and one from

Pennsylvania courts-to support its argument that "an excess insurer has no right to

recoupment against the insured under a theory of unjust enrichment where such a duty is not

                                                 -18-
expressly stated in the policy." (Id. at 18 (citing Am. & Foreign Ins. Co. v. Jerry's Sport Ctr., Inc., 2

A.3d 526 (Pa. 2010); Axis Specialty Ins. Co. v. Brickman Grp. Ltd., LLC, 458 F. App'x 220, 224 (3d

Cir. 2012)).)

        Ironshore cites two other opinions-one from the Third Circuit and one from the Eastern

District of Pennsylvania-to support its argument that an insurer may recoup indemnity

payments from the insured where the incident was not covered by the policy. (ECF No. 23 at 17

(citing Essex Ins. Co. v. RMJC, Inc., 306 F. App'x 749 (3d Cir. 2009); Am. W. Home Ins. Co. v.

Donnelly Distrib., Inc., No. 14-cv-797, 2015 WL 505407 (E.D. Pa. Feb. 6, 2015)).)

        First, Defendants rely on Jerry's Sport. There, the Superior Court of Pennsylvania held

that "insurers cannot receive reimbursement [of defense costs] absent an express provision

allowing so in the written insurance contract."          948 A.2d 834, 845 (Pa. Super. 2008).       The

Superior Court held that allowing reimbursement of defense costs after the insurance company

issued a reservation-of-rights letter would amount to an impermissible unilateral contract

modification. Id. The Supreme Court of Pennsylvania affirmed the Superior Court's decision.

See 2 A.3d 526 (Pa. 2010). The Court notes that Jerry's Sport deals with the insured's right to a

defense, which is distinct from its right to indemnity. See, e.g., Nat'l Specialty Ins. Co. v. Advanced

Cargo Transp., Inc., No. 3:14-cv-1417, 2015 WL 4557387, at *4 (M.D. Pa. July 28, 2015). Therefore,

the applicability of Jerry's Sport in this case is questionable.

        In Axis v. Brickman, the other case that Defendants rely upon, the insurer paid $250,000

towards a settlement and later demanded recoupment of that payment. 458 F. App'x at 223. In

that case, the Third Circuit affirmed the district court's holding that the insurer was not entitled

to recoupment of settlement payments because the policy did not expressly allow for

                                                  -19-
recoupment. Id. at 224. However, Axis v. Brickman is distinguishable from this case because the

insurer there did not issue a reservation-of-rights letter. And in that case, the insured did not

bring a claim for unjust enrichment.

        However, the district court in Axis generally acknowledged that "an insurer who makes

a settlement payment on its insured's behalf may assert an unjust enrichment claim for

reimbursement if it is determined that the insurer was not obligated to make the payment under

the terms of the insurance policy." 10 756 F. Supp. 2d 644, 655 (E.D. Pa. 2010).

        Ironshore relies primarily upon two other cases-Essex and Donnelly. In Essex, the Third

Circuit noted that Pennsylvania courts have not determined whether an insurer's voluntary

payment of a settlement precludes recovery of indemnity payments.                   306 F. App'x at 754.

There, the Third Circuit held that the insurer was entitled to recoupment of its settlement

payments because there was no duty to indemnify the insured under the policy. Id. at 755. In

other words, the insurer was entitled to recoupment because the settlement was not covered

under the policy. Id. Similarly, in Donnelly, the Eastern District of Pennsylvania followed Essex

and held that an insurer was entitled to recoup settlement costs on an unjust-enrichment theory



10The district court in Axis v. Brickman also distinguished Jerry's Sport and Essex to formulate a four-part
test for unjust-enrichment claims in the reimbursement context:

        in order to prevail on an unjust enrichment claim for reimbursement, the insurer must
        establish that (1) it did not make the payment due to a mistake of law; (2) the insured was
        on notice at the time of the payment that the insurer disputed its obligation to pay; (3) it
        did not make the payment primarily to protect its own interest; and (4) permitting
        reimbursement under the circumstances presented would not upset the delicate incentive
        structure inherent in the insurer/insured relationship.

756 F. Supp. 2d at 652-56. The Court finds this test to be instructive. However, this test has not been
expressly adopted by the Third Circuit. Thus, the Court will not consider this test to determine whether
Ironshore's unjust-enrichment claim is specifically pied.

                                                   -20-
because the insurer had no duty to indemnify the insured under the policy. 2015 WL 505407, at

*5.

       These opinions do not clearly establish whether an excess insurer may recoup indemnity

payments under Pennsylvania law.           Given this uncertainty, this case law does not defeat

Ironshore's unjust-enrichment claim as a matter of law.

       Here, Ironshore plausibly alleges that it conferred a benefit on Defendants by paying

indemnity on Conemaugh and Dr. Chan's behalf to settle Harker v. Chan. (ECF No. 12 'I[ 60.)

Ironshore alleges that it reserved its right to seek recoupment at a later date.      (Id. 'I[ 61.)

Ironshore further alleges that Defendants accepted that benefit and therefore that Defendants

were unjustly enriched.     (Id. 'Il'Il 61-62.)   Therefore, Ironshore's First Amended Complaint

facially states an unjust-enrichment claim.

       Moreover, given the Court's decision on Counts I and II, Ironshore plausibly alleges that

Defendants were not entitled to coverage in Harker v. Chan under the Ironshore Policy.

Accordingly, the Court finds that Ironshore pleads a plausible unjust-enrichment claim, and

therefore will not dismiss Count III of Ironshore' s First Amended Complaint.

VI.    Conclusion

       In conclusion, for the preceding reasons, the Court finds that Ironshore has pied

plausible claims against Defendants in its First Amended Complaint. Accordingly, Defendants'

Motion to Dismiss Plaintiff's First Amended Complaint (ECF No. 18) is DENIED.

       A corresponding order follows.




                                                   -21-
 Case 3:18-cv-00153-KRG Document 33 *SEALED*             Filed 03/01/19 Page 22 of 22




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IRONSHORE SPECIALTY INSURANCE               )           CIVIL ACTION NO. 3:18-cv-153
COMPANY,                                    )
                                            )           JUDGE KIM R. GIBSON
                   Plaintiff,               )
            v.                              )
                                            )
CONEMAUGH HEALTH SYSTEM, INC.               )
                                            )
and                                         )
                                            )
JOHN 0. CHAN, M.D.,                         )
                                            )
                                            )
                   Defendants.              )



                                +h      ORDER
      AND NOW, this    28        day of February, 2019, upon consideration of Defendants'
Motion to Dismiss Plaintiff's First Amended Complaint (ECF No. 18), IT IS HEREBY
ORDERED that the Motion is DENIED. The Clerk of Court is directed to seal the attached

memorandum opinion.




                                         KIM R. GIBSON
                                         UNITED STATES DISTRICT JUDGE
